Case 1:19-Cv-01054 Document 1 Filed 04/15/19 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

SELECTIVE INSURANCE *
COMPANY OF AMERICA
40 Wantage Avenue
Branchville, NJ 07890
Plaz`ntzfj€

V.

JOHNNY D. MOSELEY

16503 Lone Oak Place *

Hamilton, VA 2015 8

(Loudoun County) *
and *
ALISA MOSELEY *

16503 Lone Oak Plaee

Hamilton, VA 20158 *

(Loudoun County)

>!<

and *
MOSELEY CONSTRUCTION *
GROUP, INC. `

13849 Park Center Rd., Suite A *
Herndon, VA 20171

Defendants.
>1< =|< >l< >l< >i< >|< >!< >|< >E< >l< >1< >l< >|<
VERIFIED COMPLAINT
Plaintiff, Seleetive lnsurance Cornpany Of Arnerica (“Seiective”), by its undersigned
attorneys and pursuant to the Federal Rules of Civil Procedure, files this Verified Compiaint
against the Defendants, Johnny D. Moseley (“Mr. Moseley”), Alisa Moseley (“Ms, Moseley”),

and Moseley Construction Group, Ine. (“Moseley”) (colleetively referred to herein as the

“Indernnitors”), and states:

Case 1:19-cv-01054 Document 1 Filed 04/15/19 Page 2 of 12

Parties, Jurisdiction and Venue

l. Selective is a corporation organized and existing under the laws of the State of NeW
Jersey, vvith its principal place of business in Branchville, NeW Jersey.

2. Johnny D. Moseley and Alisa Moseley are individuals Who reside at 16503 Lone
Oal< Place, Hamilton, Virginia, 20158.

3. Moseley is a corporation organized and existing under the laws of Virginia, With
its principal place of business in Hemdon, Virginia.

4. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a) as there
is complete diversity of citizenship among the parties and the amount in controversy exceeds
$75,000 exclusive of interest and costs.

5 . Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391 as Moseley carries
on a regular business in Washington, D.C., and a substantial part of the events giving rise to the
claim occurred Within this judicial district

Facts Applicable to All Counts

The Construction Contracts and Suretv Bonds

6 . Moseley is a construction contractor

7. Moseley entered into a contract With Sth Street Partners, LLC (“Sth Street Partners”)
for the construction of the District of Columbia’s Short Term Family Housing Facility in Ward 4,
located at 5 5 05 Sth Street NW, Washington, D.C. (the “Project”).

8. Selective issued payment and performance bonds at the request of Moseley, and in
connection vvith the Project, including but not limited to those bonds numbered B 1200854 (the
ccBonds”). True and accurate copies of the Bonds are attached hereto as Exhibit A.

9. Moseley completed the Proj ect in November of2018.

2

Case 1:19-cv-01054 Document 1 Filed 04/15/19 Page 3 of 12

The Agreement of Indemnitv

10. ln partial consideration for Selective agreeing to issue the Bonds on behalf of
Moseley, the lndemnitors executed a General Agreement of Indemnity in favor of Selective on or
about March 20, 2018 (the “lndemnity Agreement”). A true and accurate copy of the lndemnity
Agreement is attached hereto as Exhibit B.

11. The lndemnity Agreement provides, among other things, that the Indemnitors shall
indemnify and hold harmless Selective, as follows:

3. fNDEMNITY; PAYMENTS; LOANS; EVIDENCE. The lndemnitors hereby
jointly and severally covenant, promise and agree to exonerate, indemnify and save
harmless Surety (and any surety that Surety procures to execute any Bond and any
other surety With Which Surety may act as co-surety on any Bond or other
instrument) from and against any and all liability, loss, cost, damage and expense
of Whatsoever kind or nature, including, but not limited to, interest, court costs and
counsel, attorneys, consulting, accounting and other professional and trade fees,
Whether incurred on a flat fee per claim, percentage, time and material, hourly or
other basis, (including the cost of in-house professionals) Which Surety may
sustain, incur, be put to or to Which it may be exposed (l) by reason of having
executed any Bond or other instrument or any renewal, modification, continuation,
substitution or extension thereof, (2) by reason of the failure of any one or more of
the lndemnitors to perform or comply With the promises, covenants and conditions
of this Agreement. The liability of the lndemnitors shall extend to and include the
amount of all payments, together vvith interest thereon at the rate of prime as
published by the Wall Street Journal (or similar national financial publication
should the Wall Street Journal cease to publish such rates) plus two points from the
date of such payments, made by Surety under Surety’s belief that (1) surety Was or
might be liable therefor or (2) the payments Were necessary or advisable to protect
any of Surety’s rights or to avoid or lessen Surety’s liability or alleged liability
While the Surety shall be under no obligation to advance or loan money to any
Indemnitor, the liability of the lndemnitors shall extend to any loans or advances,
including any interest thereon, made or guaranteed by Surety for the benefit of one
or more of the Indemnitors Without any obligation on Surety’s part to see the
application thereof Payment by reason of the aforesaid causes shall be made by
the lndemnitors to the Surety at its Home Office in Branchville, NeW Jersey as soon
as liability exists or is asserted against the Surety, Whether or not the Surety shall
have made any payment therefor lndemnitors agree that the vouchers or other

Case 1:19-cv-01054 Document 1 Filed 04/15/19 Page 4 of 12

evidence of such payments sworn to by a duly authorized representative of Surety
shall be prima facie evidence of the fact and extent of the liability of the lndemnitors
to Surety.

Exhibit B, 11 3.
12. The lndemnity Agreement further provides Selective the right to demand the
immediate posting of collateral as demanded by Selective:

4. DEMANDS FOR COLLATERAL. lf Surety or any reinsurer shall establish a reserve
to cover any liability, claim asserted, suit, award or judgment in connection with any Bond,
or any loss, cost, expense or fee in connection therewith, the Indemnitors_ immediately
upon demand (the “Collateral Demand”l, whether or not Surety shall have made any
payment therefor and whether or not the collateral demanded may be in addition to other
collateral security previously provided to Surety, shall provide to Surety at its Home foice,
funds and/or other collateral security, which Surety in its sole discretion deems adequate,
equal in value to such reserve and any increase thereof as collateral security on such Bond.
Such funds and any other property previously provided to Surety shall be deemed collateral
security and shall be available to Surety for any indebtedness of the Indemnitors to Surety.
Such collateral security shall be held subject to the terms of this Agreement. lf the
lndemnitors fail to provide Surety with sufficient collateral after a Collateral Demand, they
shall be in default of this agreement Indemnitors agree that their failure to provide
collateral as demanded by Surety shall constitute irreparable harm to Surety for which it
has no adequate remedy at law and that Surety may obtain injunctive relief compelling the
delivery to Surety of sufficient collateral or in the alternative, Surety may obtain a judgment
against each or any of the lndemnitors for the amount of the Collateral Demand plus the
costs of obtaining the judgment, including its attorneys’ fees by any legal or equitable
process. Any Collateral Demand reduced to a judgment may be immediately executed
upon and any asset of an lndemnitor levied upon may either be held as collateral or
liquidated in any manner deemed appropriate by Surety, including private or judicial sale.
The proceeds of such liquidated assets may be held by Surety as collateral and applied to
any of the lndemnitors’ obligations to Surety arising under this Agreement or otherwise
(Emphasis added).

 

 

Exhibit B, 11 4.
13. Finally of peitinence, the lndernnity Agreement provides that Selective “shall have
the right to adjust, settle or compromise any claim, demand, suit or judgment upon any of the

Bonds procured or executed by it and Surety’s decision thereon shall be final and binding upon

the lndemnitors.” Exhibit B, jt '7.

Case 1:19-cv-01054 Document 1 Filed 04/15/19 Page 5 of 12

The Bond Claims

14. Since Moseley completed the Project, numerous payment bond claims have been
submitted to Selective by subcontractors, suppliers, labor contractors, and others (the “Claimants”)

against the Payment Bond totaling $2,007,341.70 as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claimant Amount
Claimed
OMNI Excavators, lnc. $85,277.01
Foam InSEALators $9,434.44
Tradesmen International (l) $18,789.21
Tradesmen lnternational (2) $ 107,702.3 5
First Choice Masonry $364,778.54
Rich Moe Enterprises $277,033 .64
AMC lndustries, lnc. $l36,042.7l
lnnovo Construction, LLC $ l 69,693 .79
Hugee Corp. $270,756.74
Ecospaces $152,887.20
Duvall Paint $73,887. 10
Gelberg Signs $32,182.87
Eastcoast Siding, lnc $308,876.10
TOTAL $2,007,341.70
15 . Once the Surety received the claims, it conducted an independent investigation

which included requesting additional information from both the Claimants and Moseley regarding

the claims and the Proj ect.

Case 1:19-cv-01054 Document 1 Filed 04/15/19 Page 6 of 12

16. During the course of Selective’s investigation, Moseley has also acknowledged to
Selective that Moseley’s subcontractors and suppliers seek payment from Moseley in the amount
of $2,683,000.

17. Upon information and belief, Selective understands from Moseley that the Proj ect
Owner has not approved the vast majority of Moseley change orders and the difference between
what is claimed by Moseley and what has been offered by the Owner amounts to more than $1.4
million. Selective also understands that Moseley has insufficient funds to pay its subcontractors
and suppliers

18. As a result of the numerous claims filed against the Payment Bond and Selective’s
subsequent investigation of those claims, Selective has posted a reserve in the amount of
$1,699,993.00.

19. As a further result of the claims and Selective’s subsequent investigation of those
claims, Selective is in the process of paying certain fully adjusted claims in an amount exceeding
$28,000.00. Selective has also incurred expenses consisting of $9,363.16 in attorneys’ fees and
consultant’s fees, which are fully recoverable from the lndemnitors under the Indemnity
Agreement. With regard to two claims in particular, Selective has completed its investigation into
those claims and has initiated the process for payment of $l 8,789.21 to Tradesmen lnternational
to resolve its claim, and a payment of $9,434.44 to Foam lnSEALators to resolve that claim.
Selective will continue to incur further such expenses which are recoverable from the lndemnitors
under the lndemnity Agreement. Selective’s expenses going forward will include, but are not
limited to, the attorneys’ and accounting fees, and other costs incurred in connection with payment

bond claims submitted and the costs of this action. These losses and potential losses (and

Case 1:19-cv-01054 Document 1 Filed 04/15/19 Page 7 of 12

expenses) are recoverable under the lndemnity Agreement and will continue to increase until paid
by the lndemnitors, in connection with this action and otherwise

20. By letter dated April 2, 2019 and sent to the Indemnitors, and each of them, pursuant
to the terms of the lndemnity Agreement, Selective demanded that the lndemnitors provide
Selective with collateral in the amount of One Million, Six Hundred Eighty-Six Thousand, One
Hundred Eighty-Five Dollars ($1,686,185.00), in the form of cash or a reasonable equivalent (the
“Demand Letter”). The lndemnitors failed and refused to comply with this demand A true and
accurate copy of the Demand Letter is attached hereto as Exhibit C.

21. The failure and refusal of the lndemnitors to indemnify Selective and/or provide
collateral as demanded constitutes a material breach of and default under the lndemnity
Agreement

Count I
Contractual Indemnity

22. Selective incorporates by reference, as if hilly stated herein, paragraphs 1 through
21 of this Verified Complaint.

23. Pursuant to the terms of the indemnity Agreement, the lndemnitors agreed, among
other things, jointly, severally, and individually, to indemnify, hold harmless, and reimburse
Selective for all losses, costs, and expenses, including but not limited to attorneys’ and consultants’
fees, incurred by Selective in any way related to Selective’ s issuance of the Bonds.

24. Selective is at risk of having to make payments pursuant to its obligations under the
Bonds, which the lndemnitors are obligated to immediately repay to Selective pursuant to the
lndemnity Agreement The total net amount due to Selective as a result of such exposure is One
l\/lillion Six Hundred Ninety-Nine Thousand Nine Hundred Ninety-Three Dollars ($1,699,993.00)

as of the date of this Complaint. These potential losses are recoverable under the lndemnity

Case 1:19-cv-01054 Document 1 Filed 04/15/19 Page 8 of 12

Agreement and will continue to increase until paid by the lndemnitors, in connection with this
action and otherwise.

25. Selective has also incurred losses, costs, and expenses, including but not limited to
attorneys’ and consultants’ fees, which are fully recoverable from the lndemnitors under the
lndemnity Agreement Selective has continued and will continue to incur further such expenses
which are recoverable from the lndemnitors under the lndemnity Agreement Selective’s expenses
going forward will include, but are not limited to, the attorneys’ and accounting fees, and other
costs incurred in connection with this action. These losses and potential losses (and expenses) are
recoverable under the lndemnity Agreement and will continue to increase until paid by the
lndemnitors, in connection with this action and otherwise.

26 . Despite demand, and in material breach of and default under the lndemnity
Agreement, the lndemnitors have failed and refused to indemnify Selective for incurred and
anticipated losses, costs, and expenses, and they have failed to provide the collateral demanded by
Selective to provide it security in connection with both incurred and anticipated losses.

Count II
Declaratory Judgment (Quia Timet)

27. Selective incorporates by reference, as if fully stated herein, paragraphs 1 through
26 of this Verified Complaint.

28. 28 U.S.C. § 2201(a) provides, in pertinent part, that “[i]n a case of actual
controversy within its jurisdiction, any court of the United States, upon the filing of an
appropriate pleading, may declare the rights and other legal relations of any interested party
seeking such declaration, whether or not further relief is or could be sought Any such declaration

shall have the force and effect of a final judgment or decree and shall be reviewable as such.°’

Case 1:19-cv-01054 Document 1 Filed 04/15/19 Page 9 of 12

29. The lndemnitors are obligated under the doctrine of quid timer to post collateral
security to Selective to secure and exonerate Selective from all claims, losses, and expenses that
have either occurred or are feared to occur as a consequence of the Bonds issued by Selective.

30. Selective has demanded, in accordance with the terms of the lndemnity Agreement,
that the lndemnitors indemnify Selective and provide collateral security.

31. The lndemnitors have not provided cjollateral security as demanded by Selective,
and refuse to do so, such that an actual controversy exists between the lndemnitors and Selective.

32. Selective has no adequate remedy at law for the protection to which it is entitled
Selective is reasonably in fear that the lndemnitors may have transferred assets and may transfer
further assets in derogation of the legal and equitable rights of Selective. lf the lndemnitors are
not enjoined immediately from transferring or encumbering their assets, the assets may be disposed
of permanently, and the lndemnitors may render themselves insolvent, all to the prejudice of
Selective. The lndemnitors should be preliminarily and permanently enjoined from transferring or
encumbering assets, and ordered to post collateral with Selective sufficient to protect Selective’s
interests

33. As a result of the conduct of the lndemnitors, Selective has been and will continue
to be damaged so long as the lndemnitors are able to circumvent their obligations to Selective
under the lndemnity Agreement by encumbering or transferring their assets.

34. Such assets include, but are not limited to, the following real property located in
Virginia and owned by Mr. Moseley and Ms. Moseley: 165 03 Lone Oak Place Hamilton, Virginia

20158; a 2013 SUV; and a 2014 370 Boston Whaler.

Case 1:19-cV-01054 Document 1 Filed 04/15/19 Page 10 of 12

Count III
Specif“lc Performance

35. Berkley incorporates by reference, as if fully stated herein, paragraphs 1 through
34 of this Verified Complaint.

36. The lndemnitors entered into the lndemnity Agreement in consideration for the
issuance of the Bonds by Selective. The lndemnity Agreement provides that the lndemnitors are
required to hold harmless, indemnify, post collateral security and to issue prompt payment for the
protection of Selective.

37. Selective has demanded, in accordance with the lndemnity Agreement, that the
lndemnitors indemnify Selective and provide collateral security.

38. The lndemnitors have neither indemnified Selective nor provided the collateral
security demanded by Selective.

39. Selective’s remedy at law is inadequate in that Selective is exposed to liability
which is not liquidated at this time. Specific performance enforcing the obligation to post collateral
security is necessary.

WHEREFORE, Selective Insurance Company of America requests that this Court:

a. Enter judgment in favor of Selective and against the lndemnitors, jointly and
severally, in the amount of at least One Million, Six Hundred Ninety-Nine Thousand Nine
Hundred Ninety-Three Dollars (81,699,993 .00), or as is otherwise demonstrated by Selective, plus
interest, costs, and attorney’s fees;

b. Enter judgment in favor of Selective and against the lndemnitors, jointly and
severally, obligating the lndemnitors to hold harmless, indemnify, and reimburse Selective for any

and all losses it has sustained or will sustain in connection with the Bonds;

10

Case 1:19-cV-01054 Document 1 Filed 04/15/19 Page 11 of 12

c. lssue a temporary restraining order, preliminary injunction, and permanent
injunction enjoining and restraining the lndemnitors (and their agents, servants, employees, and
all persons acting under, in concert with, or for them) from selling, transferring, disposing,
pledging, encumbering, or licensing their assets and property unless and until the lndemnitors have
posted sufficient collateral as described above;

d. Enter a judgment, by specific performance and/or quid timer, against the
lndemnitors to immediately post collateral security with Selective sufficient to protect Selective
from all loss, and compelling Moseley to execute a letter irrevocably directing 5th Street Partners,
LLC (or any related entity, including MED Developers, LLC), or the D.C. Depaitment of General
Services (or any entity within the D.C. govemment), to instead pay any and all sums otherwise
due Moseley to Selective until such time as all of Selective’s reserves, losses, and expenses have
been fully collateralized and paid as demanded by the Surety;

e. Enter a judgment awarding Selective all of its attorney’s and consultant’s fees and
costs incurred in connection with this action; and

f. Award such further relief to Selective as may be necessary or just given the
circumstances

Respectfully submitted,

/s/ David D. Gz`llz`ss

David D. Gilliss, Bar No. MD05174
Alexander B. Kahn, Bar No. 1032237
Pike & Gilliss, LLC

600 Washington Avenue, Suite 303
Towson, Maryland 21204

(443) 761-6500

(443) 761~6519 (fax)
gilliss@pikegilliss.com
akahn@pil<:egilliss.com

Attorneysfor Selective Insurance
Company ofAmerz'ca

ll

Case 1:19-cV-01054 Document 1 Filed 04/15/19 Page 12 of 12

VERIFICATION

I, Jonathan Panico, Senior Bond Clairns Representative for Selective Insurance Company
of America, solemnly affirm, under the penalties of pte ury that the factual matters set forth in

this Verit`led Complaint are true to the best of my knowledge'jii;formatip,;na d belief.

Jonfatli/;n Panico

12

